Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 1 of 8 Pageid#: 491




                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 LORENZO STEWART,                                       )        Civil Action No. 7:17CV00299
     Plaintiff,                                         )
                                                        )
 v.                                                     )        MEMORANDUM OPINION
                                                        )
 LAURENCE WANG,                                         )        By: Norman K. Moon
     Defendant.                                         )        Senior United States District Judge

          Lorenzo Stewart, a Virginia inmate proceeding pro se, filed this civil rights action

 pursuant to 42 U.S.C. § 1983.1 After the entry of several other opinions and orders that either

 dismissed claims or granted defendants’ motions for summary judgment, there is only a single §

 1983 claim remaining in the case: Stewart’s claim that Dr. Wang failed to timely treat an injury

 to Stewart’s left middle finger. (See Dkt. No. 33 (verified complaint setting forth claim).)

          Pending before me is Dr. Wang’s motion for summary judgment. (Dkt. No. 60.) Upon

 review of the record, and for the reasons stated herein, I conclude that the motion should be

 granted.

                                      I.     FACTUAL BACKGROUND

          The evidence before me includes Stewart’s verified complaint regarding this claim (Dkt.

 No. 33),2 a declaration from Dr. Wang, Stewart’s medical records from the relevant time period,

 and an affidavit filed by Stewart in opposition to the motion for summary judgment. (Dkt. No.

 65.)3


          1
           I omit internal citations, alterations, and quotation marks throughout this opinion, unless otherwise noted.
 See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
          2
            A verified complaint by a pro se prisoner can be considered as an affidavit in opposition to summary
 judgment when the allegations contained therein are based on personal knowledge. Williams v. Griffin, 952 F.2d
 820, 823 (4th Cir. 1991).
          3
            Stewart also has submitted a second “affidavit,” (Dkt. No. 63), but it is not signed under penalty of perjury
 and is not competent summary judgment evidence. See Fed. R. Civ. P. 56(c). Regardless, even if I were to treat the
 statements therein as evidence, doing so would not affect my ruling.
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 2 of 8 Pageid#: 492




         Dr. Wang is a medical doctor licensed in Virginia. From 2007 to 2009, he was a contract

 physician of the Virginia Department of Corrections (“VDOC”) at Green Rock Correctional

 Center, and, since 2009, he has been employed directly by VDOC (Wang Decl. ¶¶ 1–2, Ex. A to

 Mem. Supp. Mot. Summ. J., Dkt. No. 61-1.) Dr. Wang saw Stewart four times for complaints

 related to his left middle finger.

         First, on March 14, 2018, Stewart complained of pain in his left hand and middle finger.

 Although Dr. Wang’s exam revealed mild tenderness on palpation, Stewart’s range of motion,

 based on finger flexion and extension tests, was normal. Dr. Wang nonetheless referred Stewart

 for an x-ray of his hand. The x-ray result was normal. Specifically, the radiologist listed as

 “findings”:

                 There is no evidence of acute fracture, dislocation, or osseous
                 lesion. Carpal and metacarpal bone alignment is normal, and the
                 joint spaces are preserved. The adjacent soft tissues appear
                 unremarkable.

 (Dkt. No. 61-1 at 5 (March 14, 2018 radiology report).) Under “impression,” the radiologist

 wrote, “Normal left hand.” (Id.)

         Approximately one month later, on April 24, 2018, Stewart complained to Dr. Wang

 again regarding his finger, saying that it would “lock up.” Dr. Wang again performed a physical

 exam, and all of the results of the exam were normal. There also were no signs of tenderness or

 swelling. Dr. Wang prescribed “conservative” treatment, advising Stewart to engage in range-

 of-motion exercises. On April 30 2018, Stewart was seen by Dr. Wang for chronic issues and

 did not complain at all about his left hand or his middle finger. (Wang Decl. ¶¶ 9–10.)

         On June 27, 2018, Stewart again complained to Dr. Wang about his finger. Despite his

 physical exam, which again showed a normal range of motion and no signs of tenderness or




                                                  2
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 3 of 8 Pageid#: 493




 swelling, Dr. Wang prescribed pain medication for Stewart and again recommended that Stewart

 perform range-of-motion exercises. (Id. ¶ 11.)

        August 7, 2018 was essentially a repeat of the June 27 appointment. Stewart complained

 of pain and movement issues in his finger, but his physical exam showed normal range of

 movement, lack of tenderness, and lack of swelling. Dr. Wang nonetheless refilled Stewart’s

 pain medication for an additional two months and again recommended range-of-motion

 exercises. (Id. ¶ 12.)

        Thereafter, Stewart made no further complaints to Dr. Wang about his finger, despite

 meeting with him for other medical issues. (Id. ¶ 13.)

        Dr. Wang avers that “[a]t no time was Mr. Stewart having serious symptoms related to

 fingers on his left hand” and there was “no medical reason,” based on the x-rays and physical

 exams, to refer him for an MRI. (Id. ¶ 15.) He further avers that at all times, his treatment of

 Stewart’s finger and left hand (and treatment by the Green Rock Correctional Center medical

 staff) “was in line with and met the applicable standard of care.” (Id. ¶ 17.)

        Notably, Stewart filed an unsworn document titled as an “affidavit” in opposition to the

 summary judgment motion, but it does not counter any of Dr. Wang’s evidence. It refers to other

 medical issues and complains generally about Dr. Wang’s lack of care for the patients at Green

 Rock. The only reference to his finger is the following statement: “My finger is still not up to

 part [sic] the tips of my fingers are messed up as I write to you.” (Opp’n 1, Dkt. No. 63.)

        Stewart also has filed two additional documents (although he did not seek permission to

 file them). (Dkt. No. 65, 66.) In one, an affidavit, he states that he has “been trying to get Dr.

 Wang to send [him] out about [his] hand for months now” but seems to say that Dr. Wang is




                                                   3
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 4 of 8 Pageid#: 494




 putting him off. (Stewart Aff. at 1, Dkt. No. 65.)4

          In the second, Stewart again complains generally about Dr. Wang’s alleged lack of care

 for the prisoners and alleged failure to do his job. (Dkt. No. 66.) He also alleges that Dr. Wang

 will not send him for outside treatment because of the cost. He implores the court to direct “Dr.

 Wang to do the job he was hired to do” and to not allow Dr. Wang “to keep getting away with all

 the harm that he does to a lot of people.” (Id. at 2.)

          Stewart’s verified complaint suggests that Dr. Wang should have sent him to a specialist

 for an MRI. It states that the condition of his finger “worsened” and “became even more painful

 and swollen” from the lack of additional treatment. (Dkt. No. 33 at 1.) He also alleges that his

 middle finger is “clearly bent out of shape in a downward position” and is “swollen at all times.”

 (Id. at 1–2.)

                                               II.   DISCUSSION

 A. Summary Judgment Standard

          Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine issue of material fact exists only where the record, taken as a whole, could lead a

 reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

 557, 586 (2009). In making that determination, I must take “the evidence and all reasonable

 inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

 Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).




           4
             Stewart’s affidavit also states that Dr. Wang lied in his declaration when he stated that he saw Stewart
 holding a book without difficulty. Stewart contends that the only hand he can hold anything in he uses to hold his
 cane and that he cannot hold a book with his left hand. (Stewart Aff. at 1.) This, dispute, however, does not preclude
 summary judgment. My decision does not rely at all on Dr. Wang’s testimony about Stewart holding a book without
 difficulty.

                                                           4
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 5 of 8 Pageid#: 495




        A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

 party must produce “significantly probative” evidence from which a reasonable jury could return

 a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 477 U.S. at 249–50).

 B. Stewart’s Eighth Amendment Claim

        In order to state an Eighth Amendment claim based on the denial of medical care, a

 plaintiff must demonstrate that the defendant’s acts (or failure to act) amounted to deliberate

 indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). This

 requires a showing of two elements. First, the plaintiff must provide evidence showing that he

 suffered from an objectively serious medical need. A “serious medical need” is “one that has

 been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

 person would easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d

 225, 241 (4th Cir. 2008); see also Hudson v. McMillian, 503 U.S. 1, 9 (1992) (explaining that the

 requirement that a particular medical need be “serious” stems from the fact that “society does not

 expect that prisoners will have unqualified access to health care”).

        Second, to show deliberate indifference, the plaintiff must show that subjectively, the

 defendant was aware of the need for medical attention but failed to either provide it or ensure the

 needed care was available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Medical

 malpractice does not become a constitutional violation merely because the victim is a prisoner.”



                                                    5
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 6 of 8 Pageid#: 496




 Estelle, 429 U.S. at 106. Instead, the defendant’s disregard for the plaintiff’s medical condition

 must have been “so grossly incompetent, inadequate, or excessive as to shock the conscience or

 to be intolerable to fundamental fairness.” Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir.

 2013).

          The undisputed facts here show that Stewart cannot establish either prong of his

 deliberate indifference claim. First of all, a stiff, swollen, and even painful middle finger is

 generally not a “serious medical need.” Indeed, “[n]umerous district courts have held that a

 broken finger is generally not a sufficiently serious medical need to support an Eighth

 Amendment violation.” Jacobs v. Wilson, No. 3:13-CV-89, 2014 WL 3700553, at *5 (N.D. W.

 Va. July 24, 2014) (collecting authority) Here, x-rays showed that Stewart’s finger was not even

 broken, and repeated medical exams showed a normal range of motion and no swelling or

 tenderness. Thus, he has failed to identify a “serious medical need.”

          The evidence before me is also insufficient to allow a jury to find that Stewart has

 established the subjective prong of his Eighth Amendment claim. As noted, to establish

 deliberate indifference, Stewart must show that Dr. Wang’s conduct was “so grossly

 incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

 fundamental fairness.” Jackson, 536 F. App’x at 357. The first time that Stewart reported his

 pain to Dr. Wang, Dr. Wang ordered x-rays, which came back normal. Each time thereafter that

 Stewart complained, Dr. Wang performed a physical exam, but the results were always normal.

 Dr. Wang prescribed conservative treatment measures, beginning with range-of-motion

 exercises, and also including pain medication.

          Stewart may have wanted Dr. Wang to do more, but his disagreement with Dr. Wang’s

 treatment does not give rise to a constitutional violation. See Jackson v. Lightsey, 775 F.3d 170,



                                                   6
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 7 of 8 Pageid#: 497




 178 (4th Cir. 2014) (finding that the prisoner’s claim was “essentially a disagreement between an

 inmate and a physician over the inmate’s proper medical care, and we consistently have found

 such disagreements to fall short of showing deliberate indifference”). “If a medical provider has

 a legitimate medical reason for a certain course of treatment, an inmate’s disagreement with the

 treatment is not sufficient to succeed on an Eighth Amendment claim.” Sims v. Clarke, No.

 7:18-cv-00444, 2019 WL 6534162, at *3 (W.D. Va. Dec. 4, 2019) (citations omitted). Dr.

 Wang’s declaration and Stewart’s medical records establish that Dr. Wang had legitimate

 medical reasons for the treatment he provided for Stewart’s finger.

        Stewart’s verified complaint asserts that the pain worsened and he claims that his finger,

 at the time he filed his complaint, was bent out of shape and remained swollen. But these

 statements do not create a dispute of fact as to whether Dr. Wang was deliberately indifferent.

 First of all, Stewart’s statements do not directly refute the objective results of Dr. Wang’s

 physical exams or the notations in Stewart’s records that there was not swelling or tenderness, or

 any problems with the range of motion in the last three appointments when the issue was

 discussed. As another judge of this court has explained, a plaintiff’s “bare speculation, without

 supporting medical evidence, of a need for different or additional treatment is not sufficient to

 establish deliberate indifference.” Kinard v. Holloway, No. 7:14CV00230, 2015 WL 5656982,

 at *8 (W.D. Va. Sept. 24, 2015).

        Second, to the extent that Stewart’s allegations concerning his ongoing pain suggest that

 Dr. Wang’s treatment was ineffective, that at most would show malpractice or negligence, but it

 does not show deliberate indifference. See Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).

 In short, there are no facts from which a reasonable jury could find Dr. Wang subjectively knew

 of a serious risk to Stewart and was deliberately indifferent to that risk.



                                                   7
Case 7:17-cv-00299-NKM-JCH Document 69 Filed 07/22/20 Page 8 of 8 Pageid#: 498




        Because Stewart cannot establish either element of his claim, Dr. Wang is entitled to

 summary judgment as to Stewart’s § 1983 claim. To the extent that Stewart’s complaint asserts

 any state law claims, I decline to exercise jurisdiction over them. See 28 U.S.C. § 1367(c).

                                       III. CONCLUSION

        For the reasons stated, I will grant Dr. Wang’s motion for summary judgment as to

 Stewart’s claim related to Stewart’s left middle finger. An appropriate order will be entered.

                    22nd day of July, 2020.
        ENTER: This _____




                                                 8
